

PROPERTY MANAGEMENT AGREEMENT


This PROPERTY MANAGEMENT AGREEMENT (the “Agreement”) is effective as of May 30,
2019 (the “Effective Date”) by and between CC WEST PALM, LLC, a Delaware limited
liability company (the “Property Owner”) the owner of LUMA at West Palm Beach
Apartments which consists of 245 units located at 7130 Okeechobee Boulevard,
West Palm Beach, Florida 33411, as more particularly described in Exhibit A
attached hereto and incorporated herein (the “Project”) and Cottonwood
Communities Management, LLC, a Delaware limited liability company (the “Property
Manager”).
The Property Owner desires to engage the Property Manager to supervise, manage,
lease, operate, and maintain the Project.
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties agree as follows:
1.Commencement and Termination Dates.
1.1 Commencement. The Property Manager’s duties and responsibilities under this
Agreement shall begin on the Effective Date.
1.2 Termination. This Agreement shall automatically terminate on the earlier of
(a) Property Manager receiving written notification from Owner that the Advisory
Agreement dated August 13, 2018, between Cottonwood Communities, Inc. and the
Property Manager, or any successor advisory services agreement between
Cottonwood Communities, Inc. and an affiliate of the Property Manager (the
“Advisory Agreement”) has terminated, unless the holder of a mortgage on a
Project otherwise determines to keep this Agreement in effect, (b) a termination
as provided in Section 10, and (c) the sale of the Project.
2.Property Manager’s Responsibilities.
2.1 Status of the Property Manager. The Property Owner and the Property Manager
do not intend to form a joint venture, partnership or similar relationship.
Instead, the parties intend that the Property Manager shall act solely in the
capacity of an independent contractor for the Property Owner. Nothing in this
Agreement shall cause the Property Manager and the Property Owner to be joint
venturers or partners of each other, and neither shall have the power to bind or
obligate the other party by virtue of this Agreement, except as expressly
provided in this Agreement. Nothing in this Agreement shall deprive or otherwise
affect the right of the parties to this Agreement to own, invest in, manage or
operate, or to conduct business activities that compete with the business of the
Project.
2.2 Management.
2.2.1 Generally. The Property Manager shall manage, operate and maintain the
Project in a commercially reasonable manner for the tenants thereof, subject to
(a) applicable governmental requirements and (b) the terms and provisions of
this Agreement. At the expense of the Property Owner, the Property Manager shall
keep the Project clean and in good repair, and
1



--------------------------------------------------------------------------------



shall order and supervise the completion of such repairs as may be required,
provided that the Property Owner, in a manner reasonably satisfactory to the
Property Manager, makes available to the Property Manager sufficient sums to pay
the costs thereof.
2.2.2 Responsibility Relating to Loans. In addition to the foregoing, the
Property Manager shall have responsibility for interfacing and communicating
with the owner and holder of any deed of trust or mortgage upon the Project and
its successors and assigns (a “Lender”) and shall: (a) perform all services
customarily provided by a property manager, with respect to interfacing with the
Lender in connection with the loan secured by such deed of trust or mortgage
(“Loan”) and all other documents executed in connection therewith (the “Loan
Documents”), including, without limitation, designating changes in address,
receiving any and all notices, including, without limitation, default notices on
behalf of the Property Owner, requesting and receiving any amounts out of any
reserve accounts or escrow accounts maintained by Lender, or its successors and
assigns, on account of repairs, capital improvements, tenant improvements,
leasing commissions, real estate taxes and assessments and insurance proceeds or
otherwise; and (b) with the consent of the Property Owner, request waivers of
provisions under the Loan Documents and negotiate conditions to any such
requested waivers that might be granted by the Lender and its successors and
assigns, depositing rents or other revenues in any lockbox account maintained
under such Loan Documents, receiving into an operating account to be maintained
by the Property Manager for the benefit of the Property Owner all disbursements
made out of any such lockbox to the Property Owner as the borrower thereunder
for the payment of operating expenses of the Project, or otherwise to be made to
or to the account of the Property Owner as such borrower, requesting and
receiving any amounts out of any reserve accounts or escrow accounts maintained
by such Lender on account of repairs, capital improvements, tenant improvements,
leasing commissions, real estate taxes and assessments and insurance proceeds or
otherwise.
2.3 Employees/Independent Contractors of Property Manager. The Property Manager
shall employ, directly or through third party contractors (e.g. employee leasing
company) employees and/or independent contractors to enable the Property Manager
to manage, operate and maintain the Project. All matters pertaining to the
supervision of such employees and independent contractors shall be the
responsibility of the Property Manager. All salaries, benefits and positions of
employees who perform work in connection with the Project shall be consistent
with the Budget (as defined in Section 2.5).
2.4 Compliance with Laws, Mortgages and Other Matters.
2.4.1 The Property Manager shall comply with all applicable local, state and
federal laws (collectively “Laws”). The Property Manager may implement such
procedures with respect to the Project as the Property Manager may deem
advisable for the efficient and economic management and operation thereof. The
Property Manager shall pay from the Operating Account (defined in Section 6.1)
expenses incurred to remedy violations of Laws. However, the Property Manager
shall not be obligated to remedy any violations of Law if sufficient funds are
not available in the Operating Account or if the Property Owner does not provide
sufficient additional funds to do so.
2



--------------------------------------------------------------------------------



2.4.2 The Property Manager shall furnish to the Property Owner, promptly after
receipt, any notice of violation of any material Laws issued by any governmental
entity or any notice of termination or cancellation of any insurance policy.
2.4.3 The Property Manager shall use commercially reasonable efforts to comply
with the Loan Documents. The Property Manager shall furnish to the Property
Owner, promptly after receipt, any notices of default received from a Lender.
The Property Owner shall furnish to the Property Manager, promptly after
receipt, any notices of default received from a Lender.
2.5 Budgets.
2.5.1 The Property Manager shall prepare and submit to the Property Owner
annually an annual capital and operating budget (“Budget”) for the promotion,
operation, leasing, repair, maintenance and improvement of the Project for each
calendar year. The Budget for the initial calendar year, preapproved by the
Property Owner, is attached hereto as Exhibit B and incorporated herein by this
reference. The Property Manager shall deliver the Budget for each subsequent
calendar year on or prior to December 1st of the calendar year before the budget
year, or as soon as possible thereafter. The Property Owner shall have thirty
(30) days after delivery of the Budget to approve or disapprove of the Budget.
The Property Owner agrees to use its best efforts to approve the Budget. If the
Property Owner does not disapprove of the Budget (which disapproval shall be in
writing to the Property Manager), or any item therein, within such thirty (30)
day specified response period described above, the Property Owner shall have
been deemed to have approved the Budget. In the event the approval is not
obtained, the Property Owner shall negotiate in good faith with the Property
Manager for fifteen (15) days to resolve the issue. If the parties are unable to
reach an agreement, the issue shall be resolved by arbitration as set forth in
Section 13.5 with the Property Owner on the one hand, and the Property Manager
on the other hand; the costs of the arbitration shall be paid by the Project.
The Property Manager may proceed under the terms of the proposed Budget for
items that are not objected to and may take any action with respect to Permitted
Expenditures (as defined in Section 2.5.2 below). In the event that the items
that are objected to are operational expenditures, as opposed to capital
expenditures, the Property Manager shall be entitled to operate the Project
using the prior year’s Budget for such items plus five percent (5%) until
approval is obtained. The Property Manager may at any time submit a revised
Budget to the Property Owner for its approval, which will be governed by the
terms of this Section 2.5.1 and shall continue to operate the Project under the
previously approved Budget until the revised Budget is approved. The Property
Manager shall provide the Property Owner with such information regarding the
Budget as may be, from time to time, reasonably requested by the Property Owner.
2.5.2 The Property Manager shall charge all expenses to the proper account as
specified in the Budget, provided that the Property Manager may reallocate
savings from one line item to other line items for the benefit of the Property
Owner. The Property Manager shall submit (subject to the same procedures as set
forth in Section 2.5.1) a revised Budget to the Property Owner before making any
expenditure not within the Budget unless the expenditure is (a) less than
$25,000, or (b) is, in the Property Manager’s reasonable judgment, required to
avoid personal injury, significant property damage, a default under any loan
encumbering the Project, a
3



--------------------------------------------------------------------------------



violation of applicable Law or the suspension of a service (collectively,
“Permitted Expenditures”).
2.5.3 During each calendar year, in the regular monthly reports sent to the
Property Owner, the Property Manager shall inform the Property Owner of any
material increases in costs and expenses not foreseen and not included in the
Budget within a reasonable time after the Property Manager learns of such
changes.
2.5.4 Any controversy arising out of or related to any dispute regarding the
Budget as set forth in Section 2.5.1 shall be settled by binding arbitration as
provided in Section 13.5.
2.6 Leasing.
2.6.1 The Property Owner hereby approves all Leases, as defined in Section 2.6.2
presently in effect on the date hereof and the Property Manager’s standard lease
form, a copy of which is attached hereto and incorporated herein as Exhibit C.
2.6.2 The Property Manager shall use commercially reasonable efforts to obtain
tenants for all leasable space in the Project and to renew leases and rental
agreements (collectively, “Leases”) as provided herein. The Property Manager
shall have the authority to negotiate and execute new and renewal Leases on
behalf of the Property Owner. In connection with its leasing efforts, the
Property Manager may advertise the Project for lease.
2.6.3 The Property Manager shall not, without the prior written approval of the
Property Owner, give free rental or discounts or rental concessions to any
employees, officers or shareholders of the Property Manager or anyone related to
such employees, officers or shareholders unless such discounts or concessions
are disclosed in the Budget or are in lieu of salaries or other benefits to
which they would be contractually entitled. The Property Manager shall not lease
any space in the Project to itself or to any of its affiliates or subsidiaries.
2.6.4 The Property Manager shall reasonably investigate all prospective tenants,
and shall not rent to persons not meeting credit standards reasonable for the
market. The Property Manager may, in its discretion, obtain a credit check for
all prospective tenants through LexisNexis or a similar service. The Property
Manager shall retain such information for the duration of the tenancy, and shall
make it available to the Property Owner upon reasonable notice, subject to
compliance with any confidentiality restrictions required by any credit check
company and any applicable Laws. The Property Manager does not guarantee the
accuracy of any such information or the financial condition of any tenant.
2.6.5 The Property Manager and the Property Owner agree that there shall be no
intentional discrimination against or segregation of any person or group of
persons on account of age, race, color, religion, creed, handicap, sex or
national origin in the leasing of the Project, nor shall the Property Manager
knowingly permit any such practice or practices of discrimination or segregation
with respect to the selection, location, number or occupancy of tenants.
4



--------------------------------------------------------------------------------



2.6.6 The Property Manager is hereby authorized to execute any and all
subordination and non-disturbance agreements, tenant estoppel certificates and
tenant notices with respect to the Project, and any and all property tax
declaration forms with respect to the acquisition of the Project.
2.7 Collection of Rents and Other Income. Unless otherwise required by any Loan
Documents affecting the Project, the Property Manager shall bill all tenants and
shall use its commercially reasonable efforts to collect all rent and other
charges due and payable from any tenant or from others for services provided in
connection with the Project. The Property Manager shall deposit all monies so
collected in the Operating Account as defined in Section 6.1.
2.8 Repairs and Maintenance. The Property Manager shall maintain the buildings,
appurtenances and common areas of the Project other than areas that are the
responsibility of the tenants, including, without limitation, all repairs,
cleaning, painting, decorations and alterations, for example electrical,
plumbing, carpentry, masonry, elevators and such other routine repairs as are
necessary or reasonably appropriate in the course of maintenance of the Project
(subject to the limitations of this Agreement). The Property Manager shall pay
actual and reasonable expenses for materials and labor for such purposes from
the Operating Account.
2.9 Capital Expenditures. The Property Manager, on behalf of the Property Owner,
may make any capital expenditure within any Budget approved by the Property
Owner without any further consent, provided that the Property Manager follows
the bidding procedures prescribed below. All other capital expenditures (other
than Permitted Expenditures) shall be subject to submittal of a revised Budget
to the Property Owner. Unless the Property Owner specifically waives such
requirements, or approves a particular contract, the Property Manager shall
award any contract for a capital improvement exceeding $50,000 in cost on the
basis of competitive bidding, solicited from a minimum of two (2) written bids.
The Property Manager shall accept the bid of the lowest bidder determined by the
Property Manager to be responsible, qualified and capable of completing such
improvements on a reasonable schedule.
2.10 Service Contracts, Supplies and Equipment.
2.10.1 The Property Manager, on behalf of the Property Owner, may enter into or
renew any contract for cleaning, maintaining, repairing or servicing the Project
or any of the constituent parts of the Project (including but not limited to
contracts for utilities, security or other protection, extermination,
landscaping, architectural or engineering services) without the further consent
of the Property Owner. Each service contract shall (a) be in the name of the
Property Owner or the Property Manager as agent of the Property Owner, (b) be
assignable to a successor owner of the Project, and (c) be for a term not to
exceed one year unless the circumstances require otherwise in the sole
discretion of the Property Manager.
2.10.2 If this Agreement terminates pursuant to Section 10, the Property Manager
shall assign to the Property Owner or the nominee of the Property Owner all of
the Property Manager’s interest in the service agreements pertaining to the
Project or otherwise terminate such service agreements as directed by the
Property Owner to the extent the Property Manager and/or Property Owner has the
authority to terminate such service agreements.
5



--------------------------------------------------------------------------------



2.10.3 At the expense of the Property Owner, the Property Manager shall
purchase, provide, and pay for any needed janitorial and maintenance supplies,
tools and equipment, restroom and toilet supplies, light bulbs, paints, and
similar supplies necessary to operate and maintain the Project. Any interest in
such supplies and equipment shall be the property of the Property Owner. All
such supplies, tools, and equipment generally shall be delivered to and stored
at the Project and shall be used only in connection with the management,
operation, and maintenance of the Project.
2.10.4 The Property Manager shall use reasonable efforts to purchase all goods,
supplies or services at the lowest cost reasonably available from reputable
sources.
2.11 Taxes and Mortgages. The Property Manager, unless otherwise requested,
shall obtain and verify bills for real estate and personal property taxes,
general and special real property assessments and other like charges
(collectively “Taxes”) which are, or may become, liens against the Project and
appeal such Taxes as the Property Manager may decide, in its reasonable
judgment, to be prudent. The Property Manager shall report any such Taxes that
materially exceed the amounts contemplated by the Budget to the Property Owner
prior to the Property Manager’s payment thereof. The Property Manager, if
requested by the Property Owner, will prepare an application for correction of
the assessed valuation (in cooperation with the Property Owner) to be filed with
the appropriate governmental agency. The Property Manager shall pay, within the
time required to obtain discounts, from funds provided by the Property Owner or
from the Operating Account, all utilities, Taxes and payments due under each
lease, mortgage, deed of trust or other security instrument, if any, affecting
the Project. To the extent contemplated by the Budget (as may be revised from
time to time), the Property Manager may make any such payments and pay customary
rates to tax professionals for related tax services without the additional
approval of the Property Owner.
2.12 Miscellaneous Duties. The Property Manager shall (a) maintain at the
Property Manager’s office address as set forth in Section 12 or at the Project,
and readily accessible to the Property Owner, orderly files containing rent
records, insurance policies, Leases and subleases, correspondence, receipted
bills and vouchers, bank statements, canceled checks, deposit slips, debit and
credit memos, and all other documents and papers pertaining to the Project or
the operation thereof; (b) provide information about the Project necessary for
the preparation and filing by the Property Owner of its income or other tax
returns required by any governmental authority, including annual statements,;
(c) consider and record tenant service requests in systematic fashion showing
the action taken with respect to each; (d) supervise the moving in and out of
tenants and, if permitted under the Leases and known to the Property Manager,
subtenants; arrange, to the extent possible, the dates thereof to minimize
disturbance to the operation of the Project and inconvenience to other tenants;
and render an inspection report, an assessment for damages and a recommendation
on the disposition of any deposit held as security for the performance by the
tenant under its lease with respect to each premises vacated; (e) check all
bills received for the services, work and supplies ordered in connection with
maintaining and operating the Project and, except as otherwise provided in this
Agreement, pay such bills when due and payable; and (f) not knowingly permit the
use of the Project for any purpose that might void any policy of insurance held
by the Property Owner or that might render
6



--------------------------------------------------------------------------------



any loss thereunder uncollectible. All such records are the property of the
Property Owner and will be made available to the Property Owner upon request.
3. Insurance.
3.1 Insurance.
3.1.1 The Property Manager, at the Property Owner’s expense, will, to the extent
available at commercially reasonable rates, obtain and keep in force (or require
the tenants under the Leases to obtain and keep in force) adequate insurance
against physical damage (such as fire with extended coverage endorsement, boiler
and machinery) and against liability for loss, damage or injury to property or
persons that might arise out of the occupancy, management, operation or
maintenance of the Project, as contemplated by the Budget and any Loan Documents
affecting the Project. Such insurance shall be obtained for the Property Owner
and shall include the Property Owner as a named insured. The Property Manager
shall not be required to obtain terrorism, earthquake or flood insurance unless
required by the Loan Documents or otherwise expressly directed to do so by a
specific written notice from the Property Owner, but may do so in the Property
Manager’s reasonable discretion. The Property Manager shall be a named insured
on all property damage insurance and an additional insured on all liability
insurance maintained with respect to the Project. In the event the Property
Manager receives insurance proceeds for the Project, the Property Manager will
take any required actions as set forth in any Loan Documents affecting the
Project. In the event that the Property Manager receives insurance proceeds that
are not governed by the terms of any Loan Documents affecting the Project, the
Property Manager will either (a) use such proceeds to replace, repair or
refurbish the Project or (b) distribute such proceeds to the Property Owner, as
directed by the Property Owner. Any insurance proceeds distributed to the
Property Owner will be distributed subject to any fees owed to the Property
Manager pursuant to this Agreement. The foregoing notwithstanding, in all events
the Property Manager will obtain on behalf of the Property Owner, at the
Property Owner’s expense, all applicable insurance coverage as may be required
by the terms of any Loan Documents.
3.1.2 The Property Owner acknowledges that the Property Manager is not a
licensed insurance agent or insurance expert. Accordingly, the Property Manager
shall be entitled to rely on the advice of a reputable insurance broker or
consultant regarding the proper insurance for the Project.
3.1.3 Subject to the provisions of any Loan Documents, the Property Manager
shall investigate and submit, as soon as reasonably practicable, any required
reports to the insurance carrier as to all accidents, claims for damage relating
to the ownership, operation and maintenance of the Project, any damage to or
destruction of the Project and the estimated costs of repair thereof. Subject to
the provisions of any Loan Documents, the Property Manager shall settle all
claims, including the execution of proofs of loss, the adjustment of losses,
signing and collection of receipts and collection of money.
3.2 Contractor’s and Subcontractor’s Insurance. The Property Manager shall
require all contractors and subcontractors entering upon the Project to perform
services to have insurance coverage at the contractor’s or subcontractor’s
expense, in the following minimum
7



--------------------------------------------------------------------------------



amounts or such other amounts as may be required under the terms of any Loan
Documents: (a) worker’s compensation – statutory amount; (b) employer’s
liability (if required) - $500,000; and (c) comprehensive general liability
insurance, including comprehensive auto liability insurance covering the use of
all owned, non-owned and hired automobiles, with bodily injury and property
damage limits of $750,000 per occurrence. The Property Manager may waive such
requirements in its reasonable discretion. The Property Manager shall obtain and
keep on file a certificate of insurance which shows that each contractor and
subcontractor is so insured.
3.3 Property Manager’s Insurance. The Property Manager shall maintain, at its
own expense, errors and omissions insurance, director and officers insurance and
employment practices insurance with a minimum of $1,000,000 in coverage. The
Property Manager shall also maintain an employee crime policy with a minimum of
$50,000 in coverage.
3.4 Waiver of Subrogation. To the extent available at commercially reasonable
rates, all property damage insurance policies required hereunder shall contain
language whereby the insurance carrier thereunder waives any right of
subrogation it may have with respect to the Property Owner or the Property
Manager.
4Financial Reporting and Record Keeping.
4.1Books of Accounts. The Property Manager shall maintain adequate and separate
books and records for the Project with the entries supported by sufficient
documentation to ascertain their accuracy with respect to the Project. The
Property Owner agrees to provide to the Property Manager any financial or other
information reasonably requested by the Property Manager to carry out its
services hereunder. The Property Manager shall maintain such books and records
at the Property Manager’s office as set forth in Section 12 or at the
subcontractor to the Property Manager or at the Project. The Property Manager
shall assert such control over accounting and financial transactions as is
reasonably necessary to protect the Property Owner’s assets from theft, error or
fraudulent activity by the Property Manager’s employees. The Property Manager
shall bear the losses arising from the fraud or gross negligence of the Property
Manager or any of its employees or agents, including, without limitation, the
following: (a) theft of assets by the Property Manager’s employees, principals,
or officers or those individuals associated or affiliated with the Property
Manager; (b) overpayment or duplicate payment of invoices arising from either
fraud or gross negligence, unless credit is subsequently received by the
Property Owner within ten (10) days of such overpayment or duplicate payment;
(c) overpayment of labor costs arising from either fraud or gross negligence,
unless credit is subsequently received by the Property Owner within ten (10)
days of such overpayment; (d) overpayment resulting from payment from suppliers
to the Property Manager’s employees or agents arising from the purchase of goods
or services for the Project; and (e) unauthorized use of facilities by the
Property Manager or the Property Manager’s employees or agents.
4.2Financial Reports. On or about the 20th day following the end of each
calendar month, the Property Manager shall furnish to the Property Owner a
report of all significant transactions occurring during such prior month. These
reports shall include a cash flow statement, a current rent roll and a Property
Manager update on the status of the Project. The Property Manager also shall
deliver to the Property Owner within sixty (60) days following (a) the end of
each calendar year and (b) the termination of this Agreement, a report showing,
in
8



--------------------------------------------------------------------------------



summary form, all collections, delinquencies, uncollectible items, vacancies and
other matters pertaining to the management, operation, and maintenance of the
Project during the prior year or such applicable portion thereof. The annual
report shall also contain a statement of income and expenses, a balance sheet
for the Project and such other financial information deemed applicable in the
Property Manager’s reasonable discretion. The statement of income and expenses,
the balance sheet, and all other financial statements and reports shall be
prepared on an accrual basis and in compliance with all reporting requirements
relating to the operations of the Project and required under any Loan Documents.
If requested by the Property Owner, the Property Manager shall provide financial
statements prepared on an accrual basis according, to the extent possible, to
generally accepted accounting principles. The Property Manager shall also
provide to any lender under any Loan Documents copies of all applicable reports
required thereunder that relate to the Project.
4.3Supporting Documentation. At the expense of the Property Owner, the Property
Manager shall maintain and make available at the Property Manager’s office, as
set forth in Section 12, or at the office of the subcontractor to the Property
Manager, at the Project or at a designated office in the region of the Project,
copies of the following, if available: (a) all bank statements, bank deposit
slips, bank debit and credit memos, canceled checks, and bank reconciliations;
(b) detailed cash receipts and disbursement records; (c) trial balance for
receivables and payables and billed and unbilled revenue items; (d) rent roll of
tenants; (e) paid invoices (or copies thereof); (f) summaries of adjusting
journal entries as part of the annual accounting process; (g) supporting
documentation for payroll, payroll taxes and employee benefits; (h) appropriate
details of accrued expenses and property records; and (i) market study of
competition (annually).
4.4Tax Information. The Property Manager shall provide the Property Owner with
sufficient information so that the Property Owner can prepare its income tax
returns on the cash method of accounting or, if requested, with appropriate
adjustment to convert the information to an accrual basis.
5.Right to Audit. The Property Owner and its representatives, including the
lender under the Loan Documents, may examine all books, records and files
maintained for the Property Owner by the Property Manager. Any such party may
perform any audit or investigations relating to the Property Manager’s
activities at any office of the Property Manager if such audit or investigation
relates to the Property Manager’s activities for the Property Owner. Should the
Property Owner discover defects in internal controls or errors in record
keeping, the Property Manager shall undertake with all appropriate diligence to
correct such discrepancies either upon discovery or within a reasonable period
of time. The Property Manager shall inform the Property Owner in writing of the
action taken to correct any audit discrepancies. Any audit or investigation
performed by the Property Owner will be conducted at the Property Owner’s sole
expense.
6.Bank Accounts.
6.1Operating Account. To the extent funds are not required to be placed in a
lockbox pursuant to any Loan Documents affecting the Project, the Property
Manager shall deposit all rents and other funds collected from the operation of
the Project in a reputable bank or
9



--------------------------------------------------------------------------------



financial institution in a special trust or depository account or accounts for
the Project maintained by the Property Manager for the benefit of the Property
Owner. The Property Manager shall maintain books and records of the funds
deposited in the accounts and withdrawals therefrom (such accounts together with
any interest earned thereon, shall collectively be referred to herein as the
“Operating Account”). The Property Manager shall maintain, with funds from the
Property Owner, the Operating Account so that an amount at least as great as the
budgeted expenses for such month is in such Operating Account as of the first of
each month. The Property Manager shall pay from the Operating Account, on behalf
of the Property Owner, the operating expenses of the Project and any other
payments relating to the Project as required by this Agreement. If more than one
account is necessary to operate the Project, each account shall have a unique
name, except to the extent any Lender requires sub-accounts within any account.
All rents and other funds collected in the Operating Account after payment of
all operating expenses, debt service and such amounts as may be reasonably
determined by the Property Manager to be retained for reserves or improvements,
shall, unless otherwise provided by any Loan Documents, be paid to the Property
Owner.
6.2Security Deposit Account. The Property Manager shall open, on behalf of the
Property Owner, a separate account at a reputable bank or other financial
institution for the purpose of segregating security deposits. The Property
Manager shall maintain such account in accordance with applicable law and/or the
applicable Loan Documents. The Property Manager shall use the account only to
maintain security deposits on behalf of the Property Owner. The Property Manager
shall require the bank or financial institution to hold the funds in trust for
the Property Owner. The Property Manager shall maintain detailed records of all
security deposits deposited, and allow the Property Owner or its designees
access to such records. Subject to any contrary terms of any Loan Documents, the
Property Manager may return such deposits to any tenant in the ordinary course
of business in accordance with the terms of the applicable lease and applicable
Law.
6.3Access to Account. As authorized by signature cards, representatives of the
Property Manager shall have access to and may draw upon all funds in the
accounts described in Sections 6.1 and 6.2 without the approval of the Property
Owner. Additionally, representatives of the Property Manager shall have access
to and may draw upon any funds escrowed or held in reserve for capital
expenditures without the approval of the Property Owner, provided that the
requirements of Section 2.9 and any additional Lender requirements with respect
to such amounts are satisfied. The Property Owner may not withdraw funds from
such accounts without the Property Manager’s prior written consent, except
following the Property Manager’s default after expiration of any applicable
notice and cure periods or the termination of this Agreement.
7.Payment of Expenses.
7.1Costs Eligible for Payment from Operating Account. The Property Manager shall
pay all expenses of the operation, maintenance and repair of the Project
contemplated by the Budget directly from the Operating Account or shall be
reimbursed by the Property Owner, subject to the conditions set forth in Section
2.5, including the following to the extent applicable: (a) costs of the gross
salary and wages or proportional shares thereof, payroll taxes, payroll
processing fees, worker’s compensation insurance, employee education, training
10



--------------------------------------------------------------------------------



and certification and all other benefits of employees (for example, on-site
personnel) required to manage, operate and maintain the Project properly,
adequately, safely and economically, subject to this Agreement, provided that
the Property Manager shall not pay such employees in advance; (b) cost to comply
with the terms of any Loan Documents and/or to correct the violation of any
governmental requirement relating to the leasing, use, repair and maintenance of
the Project, or relating to the Laws, if such cost is not the result of the
Property Manager’s gross negligence fraud or willful misconduct; (c) actual and
reasonable cost of making all repairs, decorations and alterations if such cost
is not the result of the Property Manager’s gross negligence or willful
misconduct; (d) cost incurred by the Property Manager in connection with all
service agreements; (e) cost of collection of delinquent rents collected by a
collection agency or attorney; (f) legal support fees and reasonable legal fees
of attorneys for the costs of services otherwise provided herein; (g) cost of
capital expenditures subject to the restrictions in Section 2.9 and in this
Section; (h) cost of printed checks for each account required for the Project
and the Property Owner; (i) cost of utilities and costs associated with utility
billing; (j) cost of advertising, marketing and resident surveys; (k) cost of
printed forms and supplies required for use at the Project; (l) management
compensation set forth in Section 9; (m) the cost of tenant improvements to the
Project subject to the restrictions in Section 2.9 and this Section 7.1; (n) all
hiring, relocation and termination costs for any employees whose salaries and
benefits are paid by the Property Owner; (n) brokers’ commissions; (o) debt
service; (p) the cost of utilities, services, contractors and insurance; (q)
reimbursement of the Property Manager’s out-of-pocket costs and expenses to the
extent not prohibited by Section 8; (r) general accounting and reporting
services within the reasonable scope of the Property Manager’s responsibility to
the Property Owner; (s) cost of forms, papers, ledgers, postage and other
supplies and equipment (including computer equipment) used in the Property
Manager’s office at any location; (t) computer/information technology (IT)
support and the cost of electronic data processing equipment, including personal
computers located at the Property Manager’s office at the Project for
preparation of reports, information and returns to be prepared by the Property
Manager under the terms of this Agreement; (u) cost of electronic data
processing provided by computer service companies for preparation of reports,
information and returns to be prepared by the Property Manager under the terms
of this Agreement, including but not limited to any costs associated with Yardi
or similar property management software; (v) travel and entertainment expenses
intended to advance the interests of the Project; and (w) cost of routine travel
by the Property Manager’s employees or agents to and from Project. In the
alternative, the Property Manager may charge a monthly flat fee for the above
services, which flat fee is subject to the approval of the Property Owner. All
other amounts not directly related to the Project or the Property Owner shall be
payable solely by the Property Manager, and shall not be paid out of the
Operating Account or reimbursed by the Property Owner.
7.2Operating Account Deficiency. If there are not sufficient funds in the
Operating Account (or any reserve account held by the Lender) to make any
required payment, the Property Manager shall notify the Property Owner, if
possible, at least ten (10) days prior to any such delinquency so that the
Property Owner has an opportunity to deposit sufficient funds into the Operating
Account (or, if applicable, any reserve account held by the Lender) to allow for
payment prior to the imposition of any penalty or late charge. In no event shall
the Property Manager be required to expend any of its own funds for the
operation or maintenance of the
11



--------------------------------------------------------------------------------



Project; however, should it do so, the Property Manager shall be entitled to
reimbursement from the Property Owner within thirty (30) days after such
advance.
7.3Interest on Funds Advanced or Loaned by the Property Manager. Subject to the
approval of the Property Owner, the Property Manager may (but shall not be
obligated to) loan funds to the Property Owner in the future, with simple
interest thereon at the rate of fifteen percent (15%) per annum (or, if lower,
the highest rate permitted by Law). Such loan, if any, shall be full recourse to
the Property Owner and must be repaid within thirty (30) days of funding.
8.Property Manager’s Costs Not To Be Reimbursed.
8.1Non-Reimbursable Costs. Costs attributable to losses arising from the gross
negligence or fraud on the part of the Property Manager, the Property Manager’s
agents or employees shall be at the sole cost and expense of the Property
Manager and shall not be reimbursed by the Property Owner.
8.2Litigation. The Property Manager will be responsible for and hold the
Property Owner harmless from, all fees, costs, expenses, and damages relating to
criminal activity involving employees, disputes with employees for worker’s
compensation (to the extent not covered by insurance), discrimination or
wrongful termination, including legal fees and other expenses, where it is
determined by final judicial determination that such loss, cost or expense was
the fault of the Property Manager.
9.Compensation. The Property Manager and its Affiliates will receive the
compensation set forth on Schedule 1.
10.Termination.
10.1Termination by Property Owner. The Property Owner shall have the right to
terminate this Agreement upon thirty (30) days prior written notice from the
Property Owner to the Property Manager indicating its’ termination of the
Agreement or such shorter time as directed by a Lender pursuant to the terms of
any applicable Loan Documents.
10.2Termination by the Property Manager. The Property Manager shall have the
right to terminate this Agreement upon thirty (30) days prior written notice
from the Property Manager to the Property Owner indicating its’ termination of
the Agreement.
10.3Termination on Sale. This Agreement shall automatically terminate upon the
sale of the entire Project.
10.4Termination on Advisory Agreement Termination. This Agreement shall
automatically terminate upon Property Manager receiving written notification
from Owner that the Advisory Agreement has terminated,
10.5Final Accounting. Within forty-five (45) days after termination of this
Agreement for any reason, the Property Manager shall deliver to the Property
Owner the following: (a) a final accounting, setting forth the balance of income
and expenses on the Project
12



--------------------------------------------------------------------------------



as of the date of termination; (b) transfer to any account indicated by the
Property Owner any balance or monies of the Property Owner or tenant security
deposits held by the Property Manager with respect to the Project (or transfer
the accounts in which such sums are held as instructed by the Property Owner);
and (c) deliver to a subsequent property manager or other agent indicated by the
Property Owner all materials and supplies, keys, books and records, contracts,
leases, receipts for deposits, unpaid bills and other papers or documents which
pertain to the Project. For a period of forty-five (45) days after such
expiration or cancellation for any reason other than the Property Owner’s
default, the Property Manager shall be available, through its senior executives
familiar with the Project, to consult with and advise the Property Owner or any
person or entity succeeding to the Property Owner as owner of the Project or
such other person or persons selected by the Property Owner regarding the
operation and maintenance of the Project. In addition, the Property Manager
shall cooperate with the Property Owner in notifying all tenants of the Project
of the expiration and termination of this Agreement, and shall use reasonable
efforts to cooperate with the Property Owner to accomplish an orderly transfer
of the operation and management of the Project to a party designated by the
Property Owner. The Property Manager shall receive its monthly Property
Management Fee for such services. The Property Manager shall, at its cost and
expense, promptly remove all signs wherever located indicating that it is the
Property Manager and replace and repair any damage resulting therefrom.
Termination of this Agreement shall not release either party from liability for
failure to perform any of the duties or obligations as expressed herein and
required to be performed by such party for the period prior to the termination.
10.6Debts and Obligations of the Property Owner. In the performance of its
duties hereunder, the Property Manager and its affiliates, shall act on behalf
of the Property Owner solely in their capacity as the Property Owner’s agent.
All debts and obligations to third parties incurred by the Property Manager or
its affiliates, in relation to the Project, shall be the debts and obligations
of the Property Owner, and neither the Property Manager, nor its affiliates,
shall be liable for, and shall be indemnified by, the Property Owner for any
such debts, liabilities or obligations. The Property Manager and its affiliates
shall have no obligation or responsibility to make payments with their own funds
on any indebtedness incurred on behalf of the Property Owner or the Project,
whether secured by the Project, or any portion thereof. Furthermore, this
Agreement shall not be terminated by the Property Owner until all existing
debts, liabilities and obligations arising out of any loan or the payment for
goods or services on behalf of the Project are paid in full or assumed by a
successor property manager; any guarantees entered into or made by the Property
Manager, its affiliates, principles or officers on behalf of the Project are
extinguished; and all fees owed to the Property Manager and its affiliates have
been paid in full.
11.Conflicts. The Property Manager shall not deal with or engage, or purchase
goods or services from, any subsidiary or affiliated company of the Property
Manager in connection with the management of the Project for amounts above
market rates.
12.Notices. All notices, demands, consents, approvals, reports and other
communications to the Property Owner as provided for in this Agreement shall be
in writing and shall be given to the Property Owner as set forth below, or at
such other address as they may specify hereafter in writing. All notices,
demands, consents, approvals, reports, and other communications to the Property
Manager provided for in this Agreement shall be in writing and
13



--------------------------------------------------------------------------------



shall be given to the Property Manager at the address set forth below or at such
other address as it may specify hereafter in writing:
         
         To the Property Manager:
Cottonwood Communities Management, LLC
c/o Cottonwood Residential, Inc.
6340 South 3000 East, Suite 500
Salt Lake City, Utah 84121
Attention: General Counsel


To the Property Owner:


CC West Palm, LLC
c/o Cottonwood Communities, Inc.
6340 South 3000 East, Suite 500
Salt Lake City, Utah 84121
Attention: General Counsel
Any notice or other communication that is not emailed may be delivered by a
recognized overnight delivery service providing a receipt, facsimile
transmission or mailed by United States registered or certified mail, return
receipt requested, postage prepaid if deposited in a United States Post Office
or depository for the receipt of mail regularly maintained by the post office.
Notices sent by overnight courier shall be deemed given one (1) business day
after mailing; notices sent by registered or certified mail shall be deemed
given two (2) business days after mailing; and notices sent by facsimile
transmission shall be deemed given as of the date sent (if sent prior to 5:00
p.m. MT and if receipt has been acknowledged by the operator of the receiving
machine). Notices sent via e-mail shall be deemed given as of the date sent (if
sent prior to 5:00 p.m. MT and if the Property Manager does not receive a
“bounce back” notice that the e-mail transmission was not completed).
13.Miscellaneous.
13.1Assignment. The Property Manager may not assign this Agreement without the
prior written consent of the Property Owner, which consent may be withheld in
the Property Owner’s sole and absolute discretion, except with respect to an
assignment to an affiliate, including, but not limited to a wholly-owned
subsidiary, which shall be permissible under this Agreement.
13.2Gender. Each gender shall include each other gender. The singular shall
include the plural and vice-versa.
13.3Amendments. Each amendment, addition or deletion to this Agreement shall not
be effective unless approved by the parties in writing, except as otherwise
provided herein.
14



--------------------------------------------------------------------------------



13.4Attorneys’ Fees. In any action or proceeding between the Property Manager
and the Property Owner arising from or relating to this Agreement or the
enforcement or interpretation hereof, the party prevailing in such action or
proceeding shall be entitled to recover from the other party all of its
reasonable attorneys’ fees and other costs and expenses of the action or
proceeding.
13.5Binding Arbitration. Any controversy between the parties hereto arising out
of or related to this Agreement or the breach thereof shall be settled by
arbitration in Salt Lake City, Utah, in accordance with the rules of The
American Arbitration Association, and judgment entered upon the award rendered
may be enforced by appropriate judicial action. The arbitration panel shall
consist of one member, which shall be the mediator if mediation has occurred or
shall be a person agreed to by each party to the dispute within thirty (30) days
following notice by one party that he or she desires that a matter be
arbitrated. If there was no mediation and the parties are unable within such
thirty (30) day period to agree upon an arbitrator, then the panel shall be one
arbitrator selected by the Denver, Colorado office of The American Arbitration
Association, which arbitrator shall be experienced in the area of real estate
and limited liability companies and who shall be knowledgeable with respect to
the subject matter area of the dispute. The losing party shall bear any fees and
expenses of the arbitrator, other tribunal fees and expenses, reasonable
attorneys’ fees of both parties, any costs of producing witnesses and any other
reasonable costs or expenses incurred by the losing party or the prevailing
party or such costs shall be allocated by the arbitrator. The arbitration panel
shall render a decision within thirty (30) days following the close of
presentation by the parties of their cases and any rebuttal. The parties shall
agree within thirty (30) days following selection of the arbitrator to any
prehearing procedures or further procedures necessary for the arbitration to
proceed, including interrogatories or other discovery; provided, in any event
each party shall be entitled to discovery in accordance with applicable Utah
law.
13.6Governing Law; Venue. This Agreement shall be governed by and construed in
accordance with the internal laws of the State of Utah without regard to any
choice of law rules. Any action relating to or arising out of this Agreement
shall be brought only in a court of competent jurisdiction located in Salt Lake
City, Utah.
13.7Headings. All headings are only for convenience and ease of reference and
are irrelevant to the construction or interpretation of any provision of this
Agreement.
13.8Representations. The Property Manager represents and warrants that it is or
shall become fully qualified and licensed, to the extent required by applicable
Law, to manage and lease real estate and perform all obligations assumed by the
Property Manager hereunder. The Property Manager shall use reasonable efforts to
comply with all such laws now or hereafter in effect. If at any time it is
determined that the Property Manager does not have all applicable licenses or
qualifications, the Property Manager shall be given a reasonable opportunity to
cure such deficiency by obtaining any required licenses or permits.
13.9Indemnification by Property Manager. The Property Manager shall indemnify,
defend and hold the Property Owner and its shareholders, officers, directors,
members, partners and employees harmless from any and all claims, demands,
causes of action, losses, damages, fines, penalties, liabilities, costs and
expenses, including reasonable attorneys’
15



--------------------------------------------------------------------------------



fees and court costs, sustained or incurred by or asserted against the Property
Owner where it is determined by final judicial determination that such loss,
cost or expense was the result of the acts of the Property Manager which arise
out of the gross negligence, willful misconduct or fraud of the Property
Manager, its agents or employees or the Property Manager’s material breach of
this Agreement. If any person or entity makes a claim or institutes a suit
against the Property Owner on a matter for which the Property Owner claims the
benefit of the foregoing indemnification, then (a) the Property Owner shall give
the Property Manager prompt notice thereof in writing; (b) the Property Manager
may defend such claim or action by counsel of its own choosing provided such
counsel is reasonably satisfactory to the Property Owner; and (c) neither the
Property Owner nor the Property Manager shall settle any claim without the
other’s written consent.
13.10Indemnification by the Property Owner. The Property Owner shall indemnify,
defend and hold the Property Manager and its shareholders, members, partners,
officers, directors, managers and employees harmless from any and all claims,
demands, causes of action, losses, damages, fines, penalties, liabilities, costs
and expenses, including reasonable attorneys’ fees and court costs, sustained or
incurred by or asserted against the Property Manager by reason of the operation,
management, and maintenance of the Project and the performance by the Property
Manager of the Property Manager’s obligations under this Agreement, except those
which arise from the Property Manager’s negligence, misconduct or fraud. If any
person or entity makes a claim or institutes a suit against the Property Manager
on matters for which the Property Manager claims the benefit of the foregoing
indemnification, then (a) the Property Manager shall give the Property Owner
prompt notice thereof in writing; (b) the Property Owner may defend such claim
or action by counsel of its own choosing provided such counsel is reasonably
satisfactory to the Property Manager; (c) neither the Property Manager nor the
Property Owner shall settle any claim without the other’s written consent; and
(d) this subsection shall not be so construed as to release the Property Owner
or the Property Manager from any liability to the other for a breach of any of
the covenants agreed to be performed under the terms of this Agreement.
13.11Complete Agreement. This Agreement shall supersede and take the place of
any and all previous agreements entered into between the parties with respect to
the Project.
13.12Severability. If any provisions of this Agreement or application to any
party or circumstances shall be determined by any court of competent
jurisdiction to be invalid and unenforceable to any extent, the remainder of
this Agreement, where the application of such provisions or circumstances other
than those as to which it is determined to be invalid or unenforceable shall not
be affected thereby, and each provision hereof shall be valid and shall be
enforced to the fullest extent permitted by law.
13.13No Waiver. The failure by any party to insist upon the strict performance
of, or to seek remedy of, any one of the terms or conditions of this Agreement
or to exercise any right, remedy, or election set forth herein or permitted by
law shall not constitute or be construed as a waiver or relinquishment for the
future of such term, condition, right, remedy or election, but such item shall
continue and remain in full force and effect. All rights or remedies of the
parties specified in this Agreement and all other rights or remedies that they
may have at law, in equity or otherwise shall be distinct, separate and
cumulative rights or remedies, and no one of
16



--------------------------------------------------------------------------------



them, whether exercised or not, shall be deemed to be in exclusion of any other
right or remedy of the parties.
13.14Binding Effect. This Agreement shall be binding and inure to the benefit of
the parties and their respective successors and assigns.
13.15Counterparts. This Agreement may be executed in several counterparts, which
when executed shall constitute one Agreement, binding on all of the parties
hereto, notwithstanding that all of the parties are not signatory to the
original or the same counterpart.
13.16Waiver of Right to Jury Trial. THE PROPERTY OWNER AND THE PROPERTY MANAGER
EACH KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVE TO THE EXTENT PERMITTED BY
LAW, TRIAL BY JURY IN ANY ACTIONS BROUGHT BY OR AGAINST THE PROPERTY OWNER OR
THE PROPERTY MANAGER IN CONNECTION WITH THIS AGREEMENT.




[Signatures on following page.]

17



--------------------------------------------------------------------------------



IN WITNESS WHEREOF the parties hereby execute this Agreement to be effective as
of the date set forth above.
PROPERTY MANAGER:


Cottonwood Communities Management, LLC,
a Delaware limited liability company


By: Cottonwood Capital Management, Inc., a
Delaware corporation, its sole member




        By:  /s/ Gregg Christensen 
        Name: Gregg Christensen
        Title: Chief Legal Counsel






PROPERTY OWNER:


CC WEST PALM, LLC, a Delaware limited liability company


By: CC West Palm Holding, LLC, a Delaware
limited liability company, its sole member


        By: Cottonwood Communities, O.P., LP, a
        Delaware limited partnership, its sole
        member


         By: Cottonwood Communities, Inc., a
         Maryland corporation, its general
         partner




        By:  /s/ Gregg Christensen 
        Name: Gregg Christensen
        Title: Chief Legal Officer





Property Management Agreement
         West Palm

--------------------------------------------------------------------------------



Schedule 1
FEES TO PROPERTY MANAGER & AFFILIATES


The Property Manager and its Affiliates will receive the following compensation:
•Property Management Fee. The Property Manager, or an affiliate, shall receive,
for its services in managing the day-to-day operations of the Project in
accordance with the terms of this Agreement, an annual property management fee
(the “Property Management Fee”) equal to 3.5% of the Gross Revenues (as defined
below) and prorated for any partial year, payable in monthly installments, which
Property Management Fee shall be in addition to any out-of-pocket and on-site
personnel costs that are reimbursable pursuant to Section 7. “Gross Revenues”
shall be all gross billings from the operations of the Project including rental
receipts, late fees, application fees, pet fees, damages, lease buy-out
payments, and reimbursements by tenants for common area expenses, operating
expenses and Taxes and similar pass-through obligations paid by tenants, but
excluding (i) security deposits received from tenants and interest accrued
thereon for the benefit of the tenant until such deposits or interest are
included in the taxable income of the Property Owner; (ii) advance rents (but
not lease buy-out payments) until the month in which payments are to apply as
rental income; (iii) reimbursements by tenants for work done for that particular
tenant, (iv) proceeds from the sale or other disposition of all or any part of
the Project, (v) insurance proceeds received by the Property Owner as a result
of any insured loss (except proceeds from rent insurance or the excess of
insurance proceeds for repairs over the actual costs of such repairs), (vi)
condemnation proceeds not attributable to rent, (vii) capital contributions made
by the Property Owner; (viii) proceeds from capital, financing and any other
transactions not in the ordinary course of the operation of the Project, (ix)
income derived from interest on investments or otherwise, (x) abatement of
Taxes, awards arising out of takings by eminent domain, discounts and dividends
on insurance policies, and (xi) rental concessions not paid by third parties.
The Property Management Fee shall be payable monthly from the Operating Account
or from other funds timely provided by the Property Owner. Upon termination of
this Agreement, the parties will prorate the Property Management Fee on a daily
basis to the effective date of such cancellation or termination. Upon a sale of
the Project, the Property Manager shall receive additional compensation equal to
the previous month’s Property Management Fee as compensation for work to be
performed in connection with the sale or completion of managing matters relating
to each tenant. The Property Management Fee will be paid monthly in arrears.



Schedule 1
        

--------------------------------------------------------------------------------



EXHIBIT A
LEGAL DESCRIPTION




Parcel “A” and “Water Management Tract” of Okeechobee Commons, according to the
Plat thereof as recorded in Plat Book 122, Page 54, of the Public Records of
Palm Beach County, Florida.







Exhibit A
        

--------------------------------------------------------------------------------



EXHIBIT B
BUDGET


[see attached]











Exhibit B
        

--------------------------------------------------------------------------------



EXHIBIT C
FORM LEASE


[see attached]


Exhibit C
 